DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a compact objective lens assembly with enhanced distortion for near-infrared imaging, comprising: an aspheric and meniscus first lens element first disposed along an optical path; a meniscus second lens element disposed next along the optical path to provide a negative optical power; a biconvex third lens element with aspheres disposed next along the optical path to provide a positive optical power; a meniscus fourth lens element having aspheric curvatures disposed next along the optical path to provide a negative optical power; a field corrector lens which is of meniscus shape with strong, high order aspheric curvatures disposed next along the optical path; and windowed detector assembly disposed next along the optical path to focus light rays entering the windowed detector assembly to a detector plane, wherein an image is focused onto the detector plane for near-infrared imaging, the prior art fails to teach such an objective lens assembly simultaneously teaching the first lens to have a positive refractive power and the field corrector lens to have negative refractive power, as claimed in independent claim 1.
	With regard to dependent claims 2-20, claims 2-20 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moskovich (U.S. Patent Number 4,682,862), Hsieh et al (U.S. Patent Publication 2017/0153419) and Kosuge (U.S. Patent Publication 2020/0057280) teach objective lens assemblies comprising five lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
27 April 2022